OPINION OF THE COURT
PER CURIAM.
This petition for review of Benefit Review Board decisions in sixteen related black lung benefits cases requires us to determine whether the Board correctly held that § 435 of the Federal Coal Mine Health and Safety Act, as amended, 30 U.S.C. § 945, does not require certain black lung benefit claims to be paid by individual coal operators. The claims in question were filed by miners or their survivors prior to July 1, 1973, and denied. Congress amended the Act in 1977 to permit reconsideration of the claims. The Department of Health, Education, and Welfare reviewed and approved the renewed claims and certified them for payment to the Department of Labor. In all but one of the sixteen cases/ the presiding Department of Labor administrative law judges determined that the respective employers were liable for the payments.
On appeal, the Benefits Review Board held that the 1977 amendments do not modify an earlier statutory scheme that required individual employers to pay benefits only for claims filed after December 31, 1973. The Board concluded that the instant claims should be paid from the Black Lung Disability Trust Fund. Yakubco v. Republic Steel Corp., [1980] 2 Black Lung Rep. 1 — 1116 (Matthew Bender). Petitioner, in the role of administrator of the Fund, invokes our jurisdiction under 33 U.S.C. § 921(c) (as incorporated by 30 U.S.C. § 932(a)) and challenges the Board’s interpretation of § 435. We have examined the decisions of the Board and find no error in the Board’s interpretation of the statute. Therefore, for the reasons set forth by the Benefits Review Board in Yakubco, the petition for review will be denied.